Plaintiff sues to foreclose a real estate mortgage executed to it by defendants on September 21, 1918, given to secure a note for $2,700, upon which plaintiff alleges the sum of $2,365.95 is unpaid. From decree of foreclosure as prayed by plaintiff, the defendants appeal.
It is contended by appellants that the evidence shows the note in question to have been fully paid, claiming that certain payments made by them should have been applied upon the indebtedness represented by the note in question; and also urging that notes later given by them to plaintiff for this and other indebtedness were given in payment, and not in renewal of the original note; they also contend that the mortgage was procured by fraud.
When the note and mortgage here involved were given, defendants also executed to plaintiff a chattel mortgage upon certain personal property to secure this note as well as future advances. On October 31, 1919, defendants owed plaintiff a total of $4,100, being the principal and interest due on the note for $2,700, together with advances which in the meantime had been made to defendants; and for this sum a new note was then given, the old note being surrendered. *Page 379 
On December 19, 1919, the sum of $1,300, proceeds of the sale of certain of the property covered by the chattel mortgage, was paid to plaintiff, which on December 24, 1919. took from defendants a new note for $3,000. A new chattel mortgage on personal property was at the same time taken to secure the note for $3,000, and the note for $4,100 was marked paid and was returned to defendants. On September 30, 1920, the amount of the note for $3,000, together with the interest and some advances that had been made since its date, were embodied in a new note for $3,285; and again on December 6, 1920, the principal and interest then owing was included in a new note for $3,377; and on April 28, 1921, this note in turn, together with interest and advances which had been made since its date, were embodied in a new note for $3,850. On the last-mentioned date a new chattel mortgage was given to secure the note for $3,850, and the notes for $3,377 and $3,285 were canceled and returned to defendants. Thereafter the personal property covered by the last chattel mortgage was sold and paid upon the indebtedness to plaintiff, reducing the amount owing to that claimed by the plaintiff in this action.
As to appellants' first contention that the proceeds of the sale of the personal property were improperly applied to the payment of the later advances, the trial court found on conflicting evidence that defendants had made no demand or request that any such payment should be applied to the original indebtedness; therefore the plaintiff had the right to apply such payments as it saw fit. (30 Cyc. 1233.) They were in fact applied by the plaintiff to the payment of advances made after the giving of the note for $2,700. Defendants contend that the payment of $1,300 in 1919 was the proceeds of property covered by the chattel mortgage, which was given to secure the note for $2,700, and should have been applied upon that note; but that chattel mortgage, as were those later executed, was expressly given as security for future advances, and the application of payment was properly made to the advances.
Appellants contend, however, that the chattel mortgage did not describe the advances to be made with sufficient *Page 380 
certainty in respect to their nature and amount. Whatever contention, if any, might be made in this respect by a third person can be of no consequence between the parties. When the advances were made by plaintiff and accepted by defendants, the amount became to that extent certain, by their own act. There is perhaps no showing in the record as to when the applications of payment were actually made; but the bringing of suit upon the original debt is no doubt a sufficient evidence of application of the payments to the other indebtedness. (Haynes v. Waite, 14 Cal. 446; Starrett v. Barber, 20 Me. 457;Bobe's Heirs v. Stickney, 36 Ala. 482; State v. Blakemore,275 Mo. 695, 205 S.W. 626.) The court properly found that the amount now owing was upon the original indebtedness.
Appellants further contend that the new notes were each given in payment of the previous indebtedness. There is no evidence that such was the agreement of the parties. On the other hand, plaintiff's officers testified that the new notes were always taken solely as renewal notes. Of course the lien of a mortgage secures indebtedness rather than the evidence of indebtedness, and no change in the form of the evidence, or in the mode or time of payment, in itself operates to discharge the mortgage. So long as the debt secured remains unpaid, neither the renewal nor substitution of evidence of the debt will impair the lien of the mortgage, or constitute a payment of the debt, in the absence of an agreement between the parties. (Walker v. FarmersBank of Kendrick, 41 Idaho 279, 238 P. 968; 19 Rawle C. L. 450, sec. 234.) Nor does the taking of additional security in itself discharge the lien of the previous mortgage. (Willows v.Rosenstien, 5 Idaho 305, 310, 48 P. 1067; 2 Jones, Mortgages, sec. 929.) The court properly found that the later notes were given in renewal and not in payment of the original indebtedness.
There is no evidence whatsoever to sustain the allegation of fraud in the procurement of the mortgage. The defendants each testified that they did not know they were signing a real estate mortgage, and never intended to sign one. They did not deny their signatures to the instrument, *Page 381 
and its execution is duly proved, not only by the certificate of the notary who took the acknowledgment, but also by his testimony and that of the officers of the bank who handled the transaction. Fraud is never presumed, but must be established by clear and convincing evidence, and this is especially true where the party assails the integrity of a written instrument. (Nelson v. Hudgel, 23 Idaho 327, 130 P. 85.) No misrepresentation or deceit is charged; and defendants' ignorance of the contents of the instrument, even if proved, is insufficient to sustain the defense of fraud. (Constantine v.McDonald, 25 Idaho 342, 137 P. 531.)
The judgment of the trial court should be affirmed, with costs to respondent.